Citation Nr: 1453592	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  10-20 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a rating in excess of 20 percent for a lumbar strain.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980.

These matters initially came before the Board of Veterans' Appeals (Board) from June 2007 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Newark, New Jersey and St. Louis, Missouri, respectively.  The RO in New York, New York currently has jurisdiction over the Veteran's claims.

The Veteran testified before the undersigned at an August 2012 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the file.

In May 2014, the Board remanded these matters for further development.

In October 2014, the Appeals Management Center granted service connection for right lower extremity radiculopathy and assigned an initial 20 percent disability rating, effective from August 7, 2014.  This determination is also on appeal as part of the claim for an increased rating for the service-connected back disability.

The Veteran submitted a "Veteran's Supplemental Claim for Compensation" form (VA Form 21-526b) dated in April 2014 on which he raised a claim of service connection for a disability manifested by groin pain and a claim for an increased rating for tronchanteric bursitis and sacroiliac joint sacroilitis of the left hip.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 
This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In its May 2014 remand, the Board instructed the AOJ to obtain any VA treatment records that were identified by the Veteran in an August 2007 statement and which were not already of record.  In his August 2007 statement (VA Form 21-4138), the Veteran indicated that he had received treatment for his claimed disabilities from the following locations: the VA St. Albans Community Living Center (St. Albans) from March to July 2007; the VA Hudson Valley Health Care System from April to October 2006; the VA Medical Centers in East Orange, New Jersey (VAMC East Orange) and Lyons, New Jersey (VAMC Lyons) from March 2002 to January 2006; and the VA Medical Center in Brooklyn, New York (VAMC Brooklyn) from April 2007 to July 2007.  

Following the May 2014 remand, the AOJ only obtained additional VA treatment records from the VA Medical Center in Northport, New York (VAMC Northport) dated to September 2014.  However, there are no treatment records from VAMC Brooklyn included among the Veteran's paperless records, there are only minimal treatment records from St. Albans, and the treatment records from VAMC East Orange and VAMC Lyons are only dated from October 2005 to January 2006.  The AOJ did not attempt to obtain any additional records from these facilities, despite the fact that the Veteran identified additional records in his August 2007 statement.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to ensure compliance.  Id. at 270-71.  As the AOJ did not obtain all relevant additional VA treatment records that were identified in the Veteran's August 2007 statement, the Board is compelled to again remand the issues on appeal for compliance with the instructions in its May 2014 remand.

With respect to the claim for an increased rating for the service-connected back disability, disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2014), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2012).

The Veteran was afforded a VA examination in August 2014 to determine the current severity of his service-connected back disability.  Ranges of motion of the thoracolumbar spine were reported and it was noted that there was pain at 40 degrees of forward flexion.  There was functional loss and/or functional impairment of the thoracolumbar spine in terms of less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, lack of endurance, and interference with sitting, standing, and/or weight-bearing.  Also, the Veteran reported flare ups of back symptoms.  However, he was able to perform forward flexion to 60 degrees before repetitive motion and 50 degrees following repetitive motion.

The August 2014 examiner did not note the point, if any, at which the above-reported factors caused functional impairment.  Rather, he concluded that he was "unable to state in degrees lost during a flare up or functional deficits . . . without resorting to mere speculation due to not being able to witness this."  The August 2014 opinion is adequate to the extent that it is accompanied by a specific rationale addressing why a definitive conclusion as to the extent of any functional impairment of the thoracolumbar spine could not be made.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Nevertheless, the examiner stated that an opinion could not be provided without resort to speculation and this statement weighs neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  Thus, clarification is required.  See Mitchell, 25 Vet. App. at 43-4; 38 C.F.R. §§ 4.40, 4.45, 4.59.  (The holding in DeLuca requires what amounts to some degree of conjecture or speculation on an examiner's part-requiring an estimate of the degree of functional loss caused by symptoms such as pain and weakness expressed in terms of additional loss of motion.)

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014); see 38 C.F.R. § 19.9 (2014).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file all records of the Veteran's treatment for hearing loss, tinnitus, and a back disability (to include any associated neurologic impairment) from VAMC Northport dated from September 2014 through the present; the VA Hudson Valley Health Care System dated from November 2002 through April 2006, from September 2006 through July 2007, and from December 2007 through the present; the VA New Jersey Health Care System dated prior to October 2005 and from January 2006 through the present; the VA New York Harbor Health Care System; and St. Albans; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected back disability.  All indicated tests and studies shall be conducted.

All relevant evidence contained in VBMS and the Virtual VA system, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review. 

The ranges of thoracolumbar spinal motions shall be reported in degrees.

The examiner shall also specifically answer the following question with respect to all appropriate ranges of thoracolumbar spinal motions:

What is the extent of any additional limitation of motion (in degrees) of thoracolumbar spinal motion due to weakened movement, excess fatigability, incoordination, pain, and/or flare-ups?  In this regard, some speculation and/or conjecture on the examiner's part may be necessary.

The examiner shall report whether there is any ankylosis of the thoracolumbar spine or entire spine.  If ankylosis is present, the examiner shall specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner shall also report the total duration of any incapacitating episodes due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician during any 12 month period.

The examiner shall also specify the nerves affected by the service-connected back disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner must provide reasons for any opinion given.

3.  Thereafter, readjudicate the claims on appeal.  If a benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

